Cite as 2022 Ark. App. 126
                    ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-21-127


                                                  Opinion Delivered March   9, 2022

JARED BRANSCUM                             APPEAL FROM THE IZARD
                                 APPELLANT COUNTY CIRCUIT COURT
                                           [NO. 33DR-19-127]
V.
                                                  HONORABLE DON MCSPADDEN,
CAITLIN BRANSCUM                                  JUDGE
                                   APPELLEE
                                                  AFFIRMED IN PART; REVERSED
                                                  AND REMANDED IN PART

                                   MIKE MURPHY, Judge

        Caitlin and Jared Branscum were divorced by decree of the Izard County Circuit

 Court on November 2, 2020. Jared appealed, and on appeal, he argues that the circuit court

 erred in its classification and division of certain personal property and in calculating his

 child-support obligation. We affirm in part and reverse and remand in part.

        Caitlin and Jared were married in March 2014. They have one minor child together.

 Before trial, the parties agreed that Caitlin would have primary physical custody of the child

 due to Jared’s work travel schedule. Regarding child support, the decree provided that “after

 considering both parents income reflected on their Affidavit of Financial Means pursuant to

 Administrative order No. 10, [ ] the child support to be paid by [Jared] to [Caitlin] at

 $1,178.00 per month retroactive to the filing of the Complaint for Divorce on November

 26, 2019.” Jared was afforded a $2300 credit for money he had already paid toward child
support during that time.

       Regarding property at issue, the court wrote:

       [T]he court awards the sum of $5000.00 to be paid by [Jared] to [Caitlin] for one-half
       of the $10,000.00 value of the cattle the parties owned. That [Jared] is ordered to pay
       to [Caitlin] $1750.00 for the 3 horses and $500.00 for the tack that went with the
       horses. Her guns should be returned to her, in the alternative he pay to her $700.00.
       Her father’s tools should be returned to her father. The tool trailer should be sold for
       $1800.00 and the profits divided, one-half to each party, or in the alternative [Jared]
       pay to [Caitlin] $900.00 for her share; [Jared] is granted the mobile home, [Caitlin]
       granted of the Dodge, [Jared] is awarded the Dur-max and [Jared] is awarded to the
       household goods that the parties own. That [Jared] shall return to [Caitlin] 3 four-
       wheelers or pay [Caitlin] $1650.00; that the Snap-on tool box be returned to [Caitlin]
       or [Jared] pay to [Caitlin] $6000.00; [Caitlin]’s china cabinet and china should be
       returned to her.

       On appeal, Jared argues first that the circuit court erred in classifying certain personal

property as marital. Next, he contends that the court miscalculated his child-support

obligation. Third, he asserts that the court made an unequal division of property without

making the required written findings. We will discuss these out of order.

                                        I. Marital Assets

       Jared argues that there was insufficient evidence presented at trial to demonstrate that

the following property was marital property: fourteen head of cattle, Snap-on toolboxes and

tools, and three four-wheelers.

       We review divorces de novo; with respect to the division of property, we review the

circuit court’s findings of fact and affirm them unless they are clearly erroneous or against

the preponderance of the evidence; the division of property itself is also reviewed, and the

same standard applies. McGahhey v. McGahhey, 2018 Ark. App. 597, at 3–4, 567 S.W.3d



                                               2
522, 524–25. A finding is clearly erroneous when the reviewing court, on the entire evidence,

is left with the definite and firm conviction that a mistake has been committed. Id. To

demonstrate that the circuit court’s ruling was erroneous, the appellant must show that the

circuit court abused its discretion by making a decision that was arbitrary or groundless. Id.

We give due deference to the circuit court’s superior position to determine the credibility of

witnesses and the weight to be given their testimony. Id.

       In Arkansas, with a few exceptions not applicable here, all property acquired during

a marriage is marital property. Ark. Code Ann. § 9-12-315 (Repl. 2020). Jared does not argue

on appeal that the property at issue falls into any of the exceptions of marital property and

instead contends that there was not sufficient evidence to establish that it was property

acquired during the marriage. He argues that there was no “documentary evidence”

presented to establish the ownership of the cattle, the tools and toolboxes, or the four-

wheelers. Caitlin, however, testified to the status of each of these items and testified that

they had been acquired by the parties during the marriage.

       Further, at the conclusion of the trial, the court specifically found from the bench

that Caitlin was the more credible witness. Regarding Jared, the court stated,

       As far as credibility, some of the things that the Defendant tried to say just don’t—
       they don’t make sense. And the fact that he is a convicted felon that—I don’t care
       what you tell me, you don’t break into some place you don’t intend to steal. But the
       other conviction, the theft by deception is fraud, and that goes directly to credibility
       . . . his credibility is zero, zero.

There is evidence to support the circuit court’s findings that the contested items were marital.

That evidence is further supported by the court’s finding that the witness who provided that


                                               3
evidence, Caitlin, was the more credible witness. The court did not abuse its discretion in

finding that the cattle, the Snap-on tools and toolboxes, and the four-wheelers were marital

property; we affirm on this point.

       Jared contends, however, that even if the property at issue is marital, the court made

an unequal division without the required written findings. When a divorce decree is entered,

the circuit court shall distribute all marital property one-half to each party unless the court

finds such a division to be inequitable. Norwood v. Norwood, 2020 Ark. App. 345, at 12–13,

604 S.W.3d 252, 259. In that event, the court shall make some other division the court

deems equitable and state its basis and reasons in the order. Ark. Code Ann. § 9-12-

315(a)(1)(B).

       Jared argues that the court did not divide the marital assets equally. There is a

presumption that an equal division is fair and equitable. Norwood, supra. A circuit court has

broad powers to distribute property in a divorce case, and it need not do so with

mathematical precision. Id. The purpose of our property-division statute is to enable the

court to make a division that is fair and equitable under the circumstances. Id. The court is

vested with a measure of flexibility in apportioning the total assets, and the critical inquiry

is how the total assets are divided. Id.

       Of the marital property, the order provided that Jared received the house, the

household goods, and a Duramax truck. There was testimony that Jared gave away the horses

acquired during the marriage and that he had the following additional items in his

possession at the divorce: cattle, tack, guns, Caitlin’s father’s tools, a tool trailer, three four-


                                                 4
wheelers, Snap-on tools and toolboxes, an heirloom china cabinet, and china. The china and

cabinet were Caitlin’s premarital property, and the court ordered they be returned to her.

The court further ordered that Caitlin’s father’s tools were to be returned to him.

       The court then ordered that Jared pay Caitlin for half the value of the following items:

cattle valued at $10,000, horses valued at $3500, and tack valued at $1000. The court

ordered the parties to sell the tool trailer and divide the profits, but it gave Jared the option

to keep it and pay Caitlin half its value.

       Jared does not argue that any of the divisions to this point were unequal; however,

the division of the guns, the four wheelers, and the Snap-on tools and toolboxes creates a

problem. Regarding those items, Jared was ordered to either give them all to Caitlin or to

pay her half their estimated value, i.e., Jared was ordered to give Caitlin all the Snap-on tools

and toolboxes (testified to having an approximately $12,000 value) or he could pay her $6000

for the same. This is not an equal division, and it obfuscates the overall division of marital

property. We are therefore unable, on this record, to determine if each party received half of

the marital property.

       All that said, the circuit court is still free to make an unequal division, but it is

required to explain why an unequal division is equitable and state its basis and reasons in

the order. Ark. Code Ann. § 9-12-315(a)(1)(B). Accordingly, we reverse and remand the issue

of division of marital assets for the circuit court to divide the marital property one-half to

each party. If, however, dividing the property one-half to each party is inequitable, the court

shall make some other division that it deems equitable and provide written findings that


                                               5
support the unequal division.

                                       II. Child Support

       Jared also argues that the circuit court miscalculated his child-support obligation. He

asserts that the court erred when it did not consider his preexisting child-support obligations

and further erred when it awarded Caitlin a deviation for child-care expenses. We are unable

to reach Jared’s arguments because the decree is facially deficient for an award of child

support.

       We review child-support issues de novo on the record. Williams v. Lofton, 2018 Ark.

App. 606, at 10–11, 569 S.W.3d 872, 878. Arkansas Supreme Court Administrative Order

No. 10 requires that child-support orders contain the court’s determination of the payor’s

income, recite the amount of support required under the guidelines, and recite whether the

court deviated from the chart. Here, the order did not recite Jared’s income or whether the

amount of support deviated from the chart. Accordingly, we reverse and remand for findings

of fact consistent with this opinion. Additionally, in the event deviation from the chart is

appropriate, the order shall also include a justification that explains why the order deviates

from the presumed correct amount of support as may be permitted under section (V) of

Administrative Order No. 10.

       The classification that the property at issue is marital is affirmed. The division of the

marital property is reversed and remanded for the circuit court to either divide the marital

property equally between the parties or provide written findings supporting an unequal

division. The award of child support is reversed and remanded for an award that conforms


                                               6
with Administrative Order No. 10.

      Affirmed in part; reversed and remanded in part.

      WHITEAKER and HIXSON, JJ., agree.

      Jeremy B. Lowrey, for appellant.

      John Atkins Crain, for appellee.




                                           7